Exhibit 10.14

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Amendment”), dated October 31, 2012 (for
reference purposes only), is made and entered into by and between Harsch
Investment Properties, LLC, an Oregon limited liability company (“Landlord”),
and Jive Software, Inc., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that Lease Agreement dated February 25,
2008, as amended (collectively, the “Lease”), for the premises located at 915 SW
Stark Street, Portland, Oregon (“Premises”).

B. The Lease Term expires on October 31, 2013.

C. The parties desire to further amend the Lease on the terms and conditions set
forth below.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

AGREEMENT

1. Term. The Term of the Lease shall expire on September 30, 2018, and Tenant
shall have no further option under the Lease to renew the Term.

2. Base Rent. Effective October 1, 2012, Monthly Base Rent for the Premises
shall be:

 

October 1, 2012 through September 30, 2013   $ 86,320.00 per month October 1,
2013 through September 30, 2014   $ 88,910.00 per month October 1, 2014 through
September 30, 2015   $ 91,577.00 per month October 1, 2015 through September 30,
2016   $ 94,325.00 per month October 1, 2016 through September 30, 2017   $
97,154.00 per month October 1, 2017 through September 30, 2018   $100,069.00 per
month

3. Operating Expenses and Base Year. Effective October 1, 2012, the Base Year
for calculating Tenant’s share of Operating Expenses shall be 2013. Tenant shall
not incur an increase in operating expenses until 2014 at the earliest. Landlord
and Tenant agree that as of September 30, 2012, the Common Area Maintenance,
Property Taxes, and Insurance estimates paid by Tenant in 2012 shall be
considered payment in full of Tenant’s share for 2012 and there shall be no
further reconciliation of Tenant’s share for 2012.

4. Allowances and Tenant Improvements.

A. Space Planning Allowance. In connection with the Tenant Improvements Landlord
shall pay for space planning costs in an amount up to $0.10/RSF (“Space Planning
Allowance”) in accordance with Section 4 (B)(ii) below.

B. Tenant Improvement Allowance.

(i) Landlord shall pay for the hard and soft costs of the Tenant Improvements up
to Five Dollars per rentable square foot ($5.00/RSF) for the Premises not
included in the Expansion Area as defined below (the “TI Allowance”).

(ii) The TI Allowance may be used for general tenant improvements as well as all
soft costs, including design, Tenant’s project manager, engineering, permitting
and other commercially reasonable costs to improve the Premises. Up to $2.00/RSF
of unused TI Allowance may be applied as a Rent credit or to any Tenant funded
project costs. Tenant may seek a Base Rent credit by submitting a statement to
Landlord and the credit will be applied to the next month’s Base Rent. Landlord
shall have no obligation to pay the TI Allowance at any time that a Tenant
Default occurs and is outstanding or at any time following termination of the
Lease or of Tenant’s right of possession. Any costs, fees, or expenses of any
kind or nature shall be paid solely by Tenant.

(iii) Landlord shall enter into a construction contract for the Tenant
Improvements, however, Tenant shall have the right to approve the general
contractor and select its own project manager, architect with Landlord’s
reasonable approval. Notwithstanding the foregoing, all HVAC work shall be
performed by TCMS and all electrical work shall be performed by Christenson
Electric.

(iv) Landlord or its agents shall not charge any supervisory fees for initial
tenant improvements or for future alterations, including cost for review of
Tenant’s plans and specifications.

 

Second Amendment to Lease

Jive Software

Page 1



--------------------------------------------------------------------------------

(v) All costs in connection with the design, management and construction of the
Tenant Improvements in excess of the TI Allowance that are due to the actions,
conduct, inaction or requested by Tenant shall be paid directly by Tenant to
Landlord within twenty (20) days after written notice to Tenant. In no event
shall the TI Allowance be used for any furniture, fixtures and equipment,
including, but not limited to office supplies (stationery, etc.), purchase of
cabling and installation of computer or telephone equipment, and purchase or
moving of Tenant’s furniture. Throughout the process of design and construction
of the Tenant Improvements, Vicki Ryan (“Tenant’s Construction Representative”)
shall be available for onsite and telephone consultations and decisions as
necessary. Tenant’s Construction Representative shall have the authority to bind
Tenant as to all matters relating to the tenant improvements. Tenant may replace
the Tenant’s Construction Representative upon notice to Landlord.

(vi) All improvements, alterations and other work performed on the Premises by
either Landlord or Tenant shall be the property of Landlord when installed,
except for Tenant’s trade fixtures, and may not be removed at the expiration of
the Lease unless the applicable Landlord’s consent specifically provides
otherwise.

(vii) Tenant’s entry into the Premises or the Expansion Area as defined below
for any purpose, including without limitation inspection or performance of work
by Tenant’s contractor, prior to the Commencement Date, shall be subject to all
the terms and conditions of the Lease, including without limitation the
provisions of the Lease relating to the maintenance of insurance, but excluding
the provisions of the Lease relating to the payment of rent. Tenant’s entry
shall mean entry by Tenant, its officers, contractors, licensees, agents,
servants, employees, guests, invitees, or visitors.

(viii) Upon expiration or earlier termination of this Lease, Tenant shall remove
all cabling/data wiring.

(ix) If the estimated cost of construction of the improvements will exceed the
TI Allowance due to changes made by or at Tenant’s request, then upon the TI
Allowance being fully applied, Tenant shall reimburse Landlord for the amount
which exceeds the TI Allowance within thirty (30) days following of invoices
from Landlord. Any additional amounts payable by Tenant for the actual cost of
the improvements shall be paid upon acceptance of the Premises or Expansion Area
by Tenant in accordance with the terms of the Lease, or upon receipt of final
accounting.

5. Restoration. Except as required by Section 7 of the Lease, Tenant shall not
be required to restore any existing or future interior stairways within the
Premises, nor any other improvements or future alteration approved by Landlord
And such approval shall not be unreasonably withheld, conditioned or delayed.

6. Expansion.

A. Tenant has the right to expand the Premises to include an additional
approximately 14,437 rentable square feet on the second floor of the Building
(“Expansion Area”) that is currently occupied by EURO RSCG Direct Response, LLC
(“EURO”). Landlord has been advised EURO intends to vacate the Expansion Area on
or about December 31, 2012. Landlord will notify Tenant immediately upon
Landlord’s knowledge of the specific date that EURO will vacate the Expansion
Area. Tenant acknowledges EURO is vacating the Expansion Area specifically to
accommodate Tenant’s proposed expansion. Landlord and Tenant shall equally
divide EURO’s relocation expenses, however, in no event shall Landlord’s share
of such relocation expenses exceed Fifty Thousand Dollars ($50,000.00). Landlord
shall pay EURO’s total relocation expenses and Tenant shall reimburse Landlord
for Tenant’s share, plus any amount over $100,000.00, within thirty
(30) business days of Landlord’s invoice.

B. Landlord shall provide Tenant with a Tenant Improvement Reimbursement
Allowance equal to Six Dollars per square foot, per year ($6.00/RSF/YR) of the
Term for the Expansion Area. Tenant may also use up to all of the Space Planning
Allowance amount for the Expansion Area.

C. The Term for the Expansion Area and Landlord’s obligation to provide the
allowance stated in Section 6 (B) above shall commence sixty (60) days following
Landlord’s delivery (but not earlier than March 1, 2013) and Tenant’s possession
of the Expansion Area and shall be at the same per-square-foot rate as the Base
Rent in effect for the Premises as it existed prior to the addition of the
Expansion Area. Landlord’s delivery will be deemed to have occurred after
(i) EURO has fully vacated the Expansion Area, (ii) Landlord has cleaned and
prepared the Expansion Area for Tenant’s possession and (iii) notified Tenant
that the Expansion Area is available to Tenant.

D. Tenant may, at Tenant’s sole cost and expense, subject to the prior written
approval of the design and placement by Landlord, install an interior stairway
connecting the second and third floors of the Building. The provisions of
Section 7 of the Lease shall govern Tenant’s installation of any interior
stairway. Tenant shall not be required to remove the stairway upon expiration of
the Lease.

E. In the event Tenant takes the Expansion Space, Tenant shall receive a
proportionate increase in the number of parking spaces provided to Tenant as
defined in the Lease.

F. Upon Landlord’s delivery of the Expansion Area to Tenant, Landlord and Tenant
shall execute an amendment to the Lease to include the Expansion Area as part of
the Premises and appropriate adjustments shall be made to the Lease in
connection with the increase in square footage of the Premises. All terms and
conditions of the Lease shall apply to the Expansion Area, including, but not
limited to the duration of the Lease Term.

G. Tenant’s right to the Expansion Space is subject to and contingent upon EURO
surrendering and vacating the same in a timely manner. In the event EURO fails
to surrender or vacate the Expansion Space, Landlord shall have no obligation to
deliver the Expansion Space to Tenant.

 

Second Amendment to Lease

Jive Software

Page 2



--------------------------------------------------------------------------------

7. Outdoor Installations. Tenant may, at Tenant’s sole cost and expense, install
outdoor recreational courts, such as shuffle board, basketball, and the like, on
the fourth floor deck. Any installation shall require Landlord’s and Landlord’s
architect’s review and prior written approval which may be withheld in
Landlord’s reasonable discretion, and the approval of all requisite permitting
agencies. Tenant shall be solely responsible for all activities on any outdoor
recreational court in accordance with Section 4(d) of the Lease.

8. General.

8.1 Effect of Amendment; Ratification. Except as otherwise modified by this
Amendment, the Lease shall remain unmodified and in full force and effect. In
the event of any conflict or inconsistency between the terms and conditions of
the Lease and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail. All capitalized terms used and not
otherwise defined herein shall have the same meanings and definitions as set
forth in the Lease.

8.2 Counterparts. If this Amendment is executed in counterparts, each
counterpart shall be deemed an original.

8.3 Authority to Execute Amendment. Each individual executing this Amendment on
behalf of a limited liability company represents that he or she is duly
authorized to execute and deliver this Amendment on behalf of such limited
liability company and that this Amendment is binding upon such limited liability
company in accordance with its terms.

8.4 Confidentiality. Tenant and its employees, agents and brokers shall keep
confidential all matters concerning the terms of this Amendment and the
negotiations which led to it and shall not disclose the fact or substance of the
negotiations or the terms to anyone without the prior written consent of
Landlord. Notwithstanding the foregoing, the provisions and preceding
negotiations may be revealed to Tenant’s accountants, attorneys and lenders so
long as each such recipient is advised of the necessity for them to also
maintain the confidentiality of the information. If any third party demands
entitlement to the benefit of similar terms or conditions on the basis that
Tenant received such treatment, it will be deemed to be the result of a
violation of this confidentiality requirement by Tenant and such violation shall
constitute an event of Default under the Lease.

8.5 Contingency – Landlord’s Lender Approval. This Amendment is subject to and
conditioned upon the review and approval of Landlord’s lender in all respects.
If Landlord’s lender refuses to consent to the terms and conditions of this
Amendment, the Amendment shall be deemed void and of no further force or effect.
Landlord agrees to use its commercially reasonable efforts to promptly obtain
its lender’s consent to this Amendment in the form and content negotiated by
Landlord and Tenant. In the event Landlord’s lender offers modifications to the
Lease and the parties agree to such modifications, this contingency shall be
deemed satisfied.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Lease as of the date and year first above written.

 

Landlord:    Tenant: Harsch Investment Properties, LLC    Jive Software, Inc.

/s/ Steven A. Roselli

  

/s/ Bryan J. LeBlanc

By    By

Steven A. Roselli

  

Bryan J. LeBlanc

Print Name    Print Name

Senior Vice President and Regional Manager

  

Chief Financial Officer

Title    Title

 

Second Amendment to Lease

Jive Software

Page 3